DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 10/21/2021.  Applicant’s amendments to the claims have been entered and are made of record.  Applicant has modified independent claim 1 and changed the stand to edgecomb resistance to be measured by ASTM D 6479-15.
The pending claims at this time are 1-12, all of which are now allowed.  
All previously made art rejections are now withdrawn as Applicant has shown in the last remarks and now modified the claims to a different standard of measure for edgecomb resistance that the preponderance of evidence outweighs any case of obviousness previously presented. 
The Office respectfully asserts that none of the cited art either taken singly or in combination is seen to teach or suggest the combination of elements making up the currently claimed airbag base fabric comprising a synthetic fiber multifilament having a total fineness of 500 to 750 dtex, the airbag base fabric having an areal weight of 225 to 245 g/m2, air permeability at 20 kPa of 0.2 to 0.8 L/cm2/min, and edgecomb resistance according to the ASTM D 6479-15 method of 300 to 600 N in both warp and weft directions.  There were only two references that used this standard and both do not antedate the current priority date.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP